DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and written response filed 09/09/2021 have been entered and considered.
Claims 2-3 and 9-10 have been cancelled.
Claims 1 and 8 have been amended.
Claims 1, 4-8 and 11-17 are pending.
Upon entry of the amendment, the rejection of claims 1-17 under 35 U.S.C. 112(b) has been withdrawn.

Allowable Subject Matter
Claims 1, 4-8 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Shi et al (CN 103606137B), teaches a holding background and detail information of the histogram equalization method, which includes dividing the histogram into two parts of sub-images X1 and X2. Two parts respectively performing histogram equalization, selecting the area media point or average point of the histogram as the threshold value division, then optimizing histogram can be divided into two separate histograms Hm1 and Hm2. 
Another prior art, Tan et al (CN 106530237 A1), an image enhancing method, which includes a specific implementation process, step d, after first smoothing filtering for removing noise brightness maximum of image F (x, y), the luminance minimum value, luminance average value and standard difference; according to the 4 value of the denoising image F (x, y) of the histogram is divided into 3 sections, and for cutting and compensating a histogram, then, according to the histogram brightness estimation model estimation model prediction image brightness and standard deviation and the standard deviation, and then by calculating the grey level division point, to estimate the average brightness value of the image and the standard deviation; then, calculating the relative error, then setting a pre-determined error value, if the relative error is greater than the pre-determined error, make the initial setting of the standard difference equal to the estimated standard deviation, and again solving grey division point to obtain the estimated standard deviation, until the relative error is less than the preset error, so as to obtain the final scale division point, at last, Obtaining, using histogram cutting and segmenting the histogram equalization method to obtain global enhanced image.
                        
                            g
                            =
                             
                            
                                
                                    1
                                
                                
                                    n
                                
                            
                            G
                        
                    
wherein g is the total gray value of each input sub-image and is obtained by summing gray values of all pixels in the input sub-image, and G is a total gray value of the input image and is obtained by summing gray values of all pixels of the input image” as similarly recited in independent claims 1 and 8.
Claims 4-7 and 16-17 are dependent upon claim 1.
Claims 11-15 are dependent upon claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.